                                       Case 2:18-cv-01069-MCE-EFB Document 81-2 Filed 01/10/20 Page 1 of 5

                                   1   ANDREW S. AZARMI (SBN 241407)
                                       andrew.azarmi@dentons.com
                                   2   THOMAS R. WORGER (SBN 311312)
                                       thomas.worger@dentons.com
                                   3   DENTONS US LLP
                                       ONE MARKET PLAZA
                                   4   SPEAR TOWER, 24TH FLOOR
                                       SAN FRANCISCO, CA 94105
                                   5   Telephone:   415 267 4000
                                       Facsimile:   415 267 4198
                                   6
                                       Attorneys for Plaintiff E*HEALTHLINE.COM, INC.
                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                   EASTERN DISTRICT OF CALIFORNIA

                                  10

                                  11
SAN FRANCISCO, CALIFORNIA 94105
    SPEAR TOWER, 24TH FLOOR




                                  12   E*HEALTHLINE.COM, INC., a Delaware                  Case No. 2:18-CV-01069-MCE-EFB
       ONE MARKET PLAZA
        DENTONS US LLP




                                       corporation,
          415 267 4000




                                  13                                                       DECLARATION OF DR. YOUSRY
                                                          Plaintiff,                       MEKHAMER IN SUPPORT OF
                                  14                                                       PLAINTIFF’S MOTION FOR DEFAULT
                                                v.                                         JUDGMENT
                                  15
                                       PHARMANIAGA BERHAD, a Malaysian                     Date:     February 20, 2020
                                  16   entity, and MODERN INDUSTRIAL                       Time:     2:00 p.m.
                                       INVESTMENT HOLDING GROUP                            Dept:     Courtroom 7
                                  17   COMPANY LIMITED, a Saudi Arabian entity,            Judge:    Morrison C. England, Jr.
                                  18                      Defendant.                       Date Action Filed: April 27, 2018

                                  19           I, Dr. Yousry Mekhamer, declare as follows:
                                  20           1.      I am Chairman of the Board for Plaintiff E*Healthline.com, Inc. (“EHL”). I make
                                  21   this declaration of my own knowledge. If called to testify, I could and would testify truthfully as
                                  22   to the matters stated in this declaration.
                                  23           2.      In connection with this action, as explained more fully in EHL’s Second Amended
                                  24   Complaint, EHL disclosed its trade secrets and confidential information to Defendants
                                  25   Pharmaniaga Berhad (“Pharmaniaga”) and Modern Industrial Investment Holding Group
                                  26   Company Limited (“Modern”) (collectively “Defendants”).
                                  27           3.      These trade secrets were comprised of EHL’s proprietary information and database
                                  28   (the “database”). EHL’s database is collected and compiled from business intelligence regarding
                                        CASE NO. 2:18-CV-01069-MCE-EFB                              DECLARATION OF DR. MEKHAMER IN
                                                                                                     SUPPORT OF MOTION FOR DEFAULT
                                                                                                                         JUDGMENT
                                       Case 2:18-cv-01069-MCE-EFB Document 81-2 Filed 01/10/20 Page 2 of 5

                                   1   pharmaceutical companies, market research, market forecast and detailed private/retail
                                   2   prescription market data. EHL’s database generates formulated and analyzed data providing
                                   3   critical business strategies and actionable fact-based results for measurable business outcomes.
                                   4   EHL’s proprietary database creates pharmaceutical sub-sector forecasts through EHL’s Drug
                                   5   Expenditure Forecast Model/Application and other tools, incorporating historic trends,
                                   6   macroeconomic variables, epidemiological forecasts, and analyst input, which is weighted by
                                   7   relevance to each market, including detailed market data for the Middle East and North Africa
                                   8   (“MENA”).
                                   9          4.      EHL’s disclosed trade secrets contained proprietary and confidential information
                                  10   and processes developed by EHL at great expense and over many years. Through EHL’s
                                  11   database, Defendants had access to business contacts, business cases, sensitive marketing
SAN FRANCISCO, CALIFORNIA 94105
    SPEAR TOWER, 24TH FLOOR




                                  12   materials, sales methods, distribution methods, consumer and medication profiles, advertising
       ONE MARKET PLAZA
        DENTONS US LLP



          415 267 4000




                                  13   strategies, manufacturing processes, business models, processes and operational model, necessary
                                  14   software, lists of suppliers, distributors, and manufacturers.
                                  15          5.      EHL began building this database in the first quarter of 2003. As explained more
                                  16   fully in the Second Amended Complaint, Defendants continued to solicit and misappropriate
                                  17   EHL’s trade secrets until the announcement of their Joint Venture on May 20, 2013. At the end
                                  18   of 2012, EHL had incurred a total of $55,575,000.00 in historic costs to create and maintain the
                                  19   trade secrets Defendants misappropriated. Attached as Exhibit A is a true and correct copy of a
                                  20   table showing the value of EHL’s trade secrets. The information specifically covering historic
                                  21   costs incurred by EHL for the creation and maintenance of its trade secrets is reproduced here:
                                  22    Trade Secret Subcategory                           Historic Cost
                                  23    1. Business Contacts                               $900,000.00
                                  24    2. Business Case                                   $1,300,000.00
                                  25    3. Sensitive Marketing Materials                   $4,100,000.00
                                  26    4. Sales Methods                                   $2,240,000.00
                                  27    5. Distribution Methods                            $947,000.00
                                  28
                                        CASE NO. 2:18-CV-01069-MCE-EFB                                  DECLARATION OF DR. MEKHAMER IN
                                                                                   -2-                   SUPPORT OF MOTION FOR DEFAULT
                                                                                                                             JUDGMENT
                                       Case 2:18-cv-01069-MCE-EFB Document 81-2 Filed 01/10/20 Page 3 of 5

                                   1
                                        6. Consumer and Medication Profiles               $6,450,000.00
                                   2
                                        7. Advertising Strategies                         $5,400,000.00
                                   3
                                        8. Lists of Suppliers, Distributors, and          $1,587,000.00
                                   4
                                        Manufacturers
                                   5
                                        9. Manufacturing Processes                        $2,100,000.00
                                   6
                                        10. Techniques - Business Model                   $11,510,000.00
                                   7
                                        11. Processes and Operational Model               $3,500,000.00
                                   8
                                        12. Software                                      $15,541,000.00
                                   9
                                        TOTAL                                             $55,575,000.00
                                  10

                                  11
SAN FRANCISCO, CALIFORNIA 94105




                                               I declare under penalty of perjury under the laws of the United States that the foregoing is
    SPEAR TOWER, 24TH FLOOR




                                  12
       ONE MARKET PLAZA
        DENTONS US LLP




                                       true and correct.
          415 267 4000




                                  13
                                               Executed on the 10th day of January, 2020, in Sacramento, California.
                                  14

                                  15
                                                                                          By: _______________________________
                                  16                                                             Dr. Yousry Mekhamer
                                                                                          .
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                        CASE NO. 2:18-CV-01069-MCE-EFB                               DECLARATION OF DR. MEKHAMER IN
                                                                                   -3-                SUPPORT OF MOTION FOR DEFAULT
                                                                                                                          JUDGMENT
                                       113830057
Case 2:18-cv-01069-MCE-EFB Document 81-2 Filed 01/10/20 Page 4 of 5




                 Exhibit A
Case 2:18-cv-01069-MCE-EFB Document 81-2 Filed 01/10/20 Page 5 of 5
